EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Todd Hales on 4/5/21.
The application has been amended as follows: 
	Claim 8 (line 2): Insert -- the -- before “third interference member”.

	Claim 17 (line 10): Replace “an rotation” with -- a rotation --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Gao (CN 106377205 A) does not disclose the cover body being capable of rotating counter to a rotation direction from a first angular position, sequentially passing first and second interference positions, to a second angular position, and capable of rotating in the rotation direction from the second angular position, sequentially passing the second and first interference positions, to the first angular position, and when the cover body passes through the first and second interference positions, interference occurs between the cover body and an end cap; and in respect of an extension part and an arrangement means thereof.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723